UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7461


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JEROME RAMAAL HEATH, a/k/a Ro,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cr-00035-RGD-RJK-1)


Submitted: December 21, 2021                                      Decided: January 11, 2022


Before MOTZ, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Ramaal Heath, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerome Ramaal Heath, a federal prisoner, appeals from the district court’s order

denying his third motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A),

as amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat.

5194, 5239. We review a district court’s denial of a compassionate release motion for

abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142

S. Ct. 383 (2021). We have reviewed the record and discern no abuse of discretion. See

United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court’s order

denying compassionate release where “[t]he court’s rationale . . . was both rational and

legitimate” and “the court sufficiently explained its denial to allow for meaningful

appellate review” (internal quotation marks omitted)). We therefore affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2